EXHIBIT 10.1

 

Amendment of Employment Agreement

 

This Amendment (the “Amendment”) is entered into as of December 31, 2007, by and
between Caren L. Mason, an individual (“Executive”), and Quidel Corporation, a
Delaware corporation (“Quidel”) in connection with that certain Employment
Agreement (the “Employment Agreement”), entered into as of August 20, 2004, by
and between Executive and Quidel.  Terms which are not otherwise defined in this
Amendment shall have the same meanings accorded to them in the Employment
Agreement.

 

Background

 

WHEREAS, the IRS issued final regulations on April 10, 2007 interpreting the
rules and standards under Section 409A of the Internal Revenue Code
(“Section 409A”) as it relates to deferred pay arrangements; and

 

WHEREAS, Section 409A impacts the Employment Agreement, and Executive and Quidel
desire to bring the Employment Agreement into documentary compliance with
Section 409A based on the terms and conditions herein.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt of which is hereby acknowledged, Executive
and Quidel hereby agree as follows:

 

1.             Update of Section 6(c)(i).  The parties agree that
Section 6(c)(i) should be deleted in its entirety and replaced with the
following:

 

“(i)          Definition of Good Reason.  Mason shall have the right to
terminate her employment for Good Reason within sixty (60) days following the
occurrence of one or more of the events described in this Section 6(c)(i) after
having given the Company at least thirty (30) days notice of the same and a
reasonable opportunity to cure during such 30-day notice period.  For purposes
of this Section “Good Reason” shall mean the following: (1) the failure to elect
and continue Mason as Chief Executive Officer of the Company, or if the scope of
Mason’s duties and responsibilities are in the aggregate materially reduced;
(2) a requirement by the Company or the Board that Mason be relocated to a
Company office more than fifty (50) miles from the current executive offices of
the Company, or the Company requiring Mason to be based anywhere other than the
principal executive offices of the Company; (3) any material reduction in
Mason’s base salary, provided that the Company does not pay Mason an appropriate
cash amount to reimburse her for the base salary reduction, or (4) a material
breach by the Company of any of the terms of this Agreement.”

 

2.             Update of Section 6(d)(i).  The parties agree that
Section 6(d)(i) should be deleted in its entirety and replaced with the
following:

 

“(i)          a lump sum payment equal to eighteen (18) months of her base
salary, less applicable withholdings, at the salary rate in effect at the time
of the termination of her employment, payable within thirty (30) days from the
date of termination,

 

--------------------------------------------------------------------------------


 

except that in the event that such termination occurs in connection with a
Change in Control and constitutes a “Qualifying Termination” (as defined in
Section 5 of the Agreement Re: Change in Control (Exhibit B hereto)), then Mason
shall be entitled to receive (in lieu of the Severance Benefits provided in this
Section 6(d)) the severance payment and benefits provided in the Agreement Re:
Change in Control (Exhibit B hereto), executed concurrently herewith;”

 

3.             Update of Section 6(d)(iii).  The parties agree that
Section 6(d)(iii) should be deleted in its entirety and replaced with the
following:

 

(iii)          payment during the period of eighteen (18) months from the date
of termination (the “Severance Benefit Period”) (or until such earlier date that
substantially equivalent or better benefits are provided by a successor
employer) of the cost of COBRA insurance premiums for all health insurance, and
the cost of life insurance and disability insurance fringe benefits on a monthly
basis, in advance.

 

4.             New Section 6(f).  The parties agree that a new
Section 6(f) shall be added to the Employment Agreement immediately following
Section 6(e):

 

“(f)          Notwithstanding any provision of this Agreement to the contrary,
if, at the time of Executive’s termination of employment with the Company,
Executive is a “specified employee” as defined in Section 409A of the Code, and
one or more of the payments or benefits received or to be received by Executive
pursuant to this Agreement (or any portion thereof) would become subject to the
additional tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code (the “Section 409A Taxes”) if
provided at the time otherwise required under this Agreement, no such payment or
benefit will be provided under this Agreement until the earlier of (a) the date
which is six (6) months after Executive’s “separation from service” or (b) the
date of Executive’s death, or such shorter period that, as determined by the
Company, is sufficient to avoid the imposition of Section 409A Taxes.  The
provisions of this Section 6(f) shall only apply to the minimum extent required
to avoid Executive’s incurrence of any Section 409A Taxes.  In addition, if any
provision of this Agreement would cause Executive to incur any penalty tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder, the Company may reform such provision to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.”

 

5.             Miscellaneous.  This Amendment may be executed in counterparts,
including counterparts transmitted by facsimile, each of which shall be deemed
an original, but all of which shall constitute one and the same instrument.  No
other changes or modifications are made to the Employment Agreement by this
Amendment, and all other terms and conditions in the Employment Agreement remain
in full force and effect as set forth therein.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the date first written above.

 

 

Caren L. Mason

 

 

 

By:

/s/ Caren L. Mason

 

Name:

Caren L. Mason

 

 

 

 

 

 

 

Quidel Corporation,

 

a Delaware corporation

 

 

 

By:

/s/ Robert J. Bujarski

 

Name:

Robert J. Bujarski

 

Title:

Senior Vice President, General and
Corporate Secretary

 

3

--------------------------------------------------------------------------------